Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Rapacke on February 10, 2022.

The claims have been amended as follows:
In claim 1, line 16, “open position” has been changed to -open condition-.
In claim 3, line 1, “securing mechanism of claim 3” has been changed to -securing mechanism of claim 2- and “the switch is” has been changed to -the switch mechanism is-.
Claim 4 has been cancelled.
In claim 5, line 1, “of claim 4” has been changed to -of claim 3-.

The specification has been amended as follows:
	In paragraph [025], line 8, “the rods or” has been changed to -the rods are-.
	Applicant’s claim amendments have been entered, however, amendments to the specification, filed 05/06/2021, have not been entered because the paragraph numbers in the amendments do not correspond to those in applicant’s original paragraph numbering.  The amendments therein have been replaced by the following examiner’s amendment.

[030] FIG. 5 is a further exploded view of just the central portion of FIG. 4 and shows the inter- connectedness of the elements comprising the operation of the rod movement with the opening and closing of the respective claw-like elements that provide the results of latching and unlatching of the Slam Claw to effect the capture and releasing of the boat prow ring. The dash lines show how, and in what order, the various rod elements, including the internally loaded spring go together. This FIG. 5 helps to understand the working of the core of the invention device that operates the closing and opening of the claw-like elements and the simultaneous movement of the rod. For example, the exploded view of the claw assembly permits a view of the pivot point of the right claw via circular eye [[69]] 59 attached to the right claw allowing said eye to admit the up-turned portion of the right claw small rod 14. (The view of the up-turned portion of the left claw small rod 13 is obscured, but said up-turned left claw small rod 13 terminates at the left claw 8 and attaches to said claw 8 in eye [[71]] in a mirror version as does unobscured claw 7 and eye [[69]] 59.) Though the view is obscured, the same arrangement exists for the left claw in relation to its connection to the left claw small rod 13. Note also the alignment (shown by the dash lines) of rod plate 52 with respect to the left (13) and right (14) claw small rods, which extend through holes 
right (14) claw small rods 13 and 14 (to effect movement of the rod forward in closing the claw- like elements 7 and 8). Note the visible right small rod plate 18 in FIG. 6. 
[031] FIG. 6 basically shows an exploded view of FIG. 3, absent the top (56) and bottom (57) of the rod support system to more clearly show the inter-connectedness of the elements of the internal and hooks attached to the rod arm 25 by left (26) and right (27) belt support bars. This backward movement belt and hook's attachment on front lever head bar 22) and lifting left lever 19 off and away from rod arm 25. Simultaneously, such movement of the back end of the rod 5, causes rear belt and hook 17 to allow forward movement of rear lever 20  belt and hook 17 attachment to said rear lever 20 at rear lever head bar 21. Such forward movement of rear lever 20 causes it to be lowered onto rod arm 25 as it moves rearward along 
[032] When ready to release the boat prow ring from the Slam Claw, only upward pressure under switch 32 is required to lift rod arm 25 out of safety notch 49, which removes any restriction to the release of the energy stored in the form of compressed energy storage spring [[69]] 66. The compressed energy storage spring [[69]] 66 residing in front end hollow chamber 3 and back end hollow chamber 4. The permitted expansion of said spring [[69]] 66 moves said plate along its path determined by left (13) and right (14) claw small rods passing through holes in rod plate 52 for left claw small rod 68 and for right claw small rod 67 (more clearly shown in FIG. 5), respectively, and small top rod support 15. Basically, everything that happened when closing the Slam Claw happens again, only in reverse. Lifting switch 32 will first slightly raise lever 20 out of its position of restraining forward movement of rod arm 25. Then it will result in movement forward by rod arm 25, which will force movement forward by the belts attached thereto by left (26) and right (27) belt support bars, resulting in complete release of lever 20 and rapid movement forward of back end of rod 5. Movement forward of rod 5 will cause movement forward of rod plate 52 to the point of said plate striking small rod plates 18, which will, from that point forward, force forward movement of left (13) and right (14) claw small rods, which forward movement will initiate movement of claws 7 and 8 toward an open position due to their attachments to said rods 13 and 14 via eyes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/